Title: Elizabeth Smith Shaw Peabody to Abigail Adams, 16 February 1799
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail


          
            My Dear Sister—
            Atkinson February 16 1799
          
          My little Abby—has been sick with a slow intermitting fever, occasioned by a cold—which has thrown many round us into fevers— The Dr has just been here, & says that disorders opperate strangely, many whom he thought out of danger, are seized again—Some in their heads, lungs, & several have died with repeated voilent billious cholicks—but we have not lost any one in the Town as yet— It has been remarkably healthy in this town, for eighteen months past— I think there has been but four that have died here in this time— While many others places have been greatly distressed; here we have been blessed with the cheerful voice of health, & I hope our hearts have sent forth an hymn of Joy & gratitude—
          I hope Abby is really better, but a fever will hang on, all we can do, & it is now almost twenty days since she was seized— I was frighted about John, & sent for the Dr— I thought he had the Quincy, but he got better soon— William is finely—& the Group are well, except colds—
          I think William & John had better have two or three cotton shirts a peice that which is really strong— They are certainly better for them in the winter— linnen goes like the dew— they like Cotton, they wore them all the spring but have mended them, till they will not hold the needle—now any longer— If you chuse to get it for them, you will have an Opportunity next week I suppose to send by Mr Poor, from

Mr Fosters at Boston— If you would prefer my geting Cloth at Haverhill, I suppose I can—but I do not know what they have in there Shops—for I have not been in them for twelve months— Miss Betsy Palmer can Make them if you like to have her do them—
          I wish you would send some peices of the Childrens darkest woolen cloaths— I have some peices of all the others I believe—
          I thank you for your kind letter hope your Son has reached you before this, give my love to him— my letter dated this month I hope you have gotten— William has some reason to complain but I have so much often to say, that I say nothing—not knowing where to begin— I have written largely to him, the beginning of January. I hope in favour it is not lost—
          I am thankful you are good enough to keep up a correspondence with him— you know how to be of service to him, better than I—& where to throw in your cautions, & encouragements—
          I send the measure of ribbands as you desired— With the tenderest Affection I am your Sister
          
            E P—
          
        